United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 February 6, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-50255
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JESUS MENDEZ-AVELAR, also known as Noe Ayala Mendez,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. 1:05-CR-182
                          --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Jesus Mendez-Avelar (Mendez) appeals his jury conviction of

being found unlawfully in the United States following removal.

Mendez contends that the Government failed to prove that he was

physically removed from the country prior to being found unlawfully

in the United States, an element of the offense.         See 8 U.S.C.

§ 1326(a).     We hold that a reasonable juror could have found that

the evidence showed beyond a reasonable doubt that Mendez was




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 06-50255
                                    -2-

deported to El Salvador on December 22, 2004.            See Jackson v.

Virginia, 443 U.S. 307, 319 (1979).

      Mendez contends also that the district court’s admission into

evidence of a certificate of nonexistence of record as proof of his

failure to apply to the Attorney General for readmission violated

his   rights   under   the   Confrontation    Clause.   Mendez   properly

concedes that this issue is foreclosed by this court’s decision in

United States v. Rueda-Rivera, 396 F.3d 678, 680 (5th Cir. 2005).

He has raised the issue to preserve it for possible Supreme Court

review.   The judgment is

      AFFIRMED.